DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The terminal disclaimer filed on 01/04/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020; 10/26/2020; and 10/09/2020 was filed before this office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Weisheng Xie on 01/08/2021.

This listing of claims will replace all prior versions and listings of claims in the application:
IN THE CLAIMS:
1 – 30. (Cancelled)

31. (Currently Amended)	A computer-implemented method for embedding copyright information in digital content, the method comprising:
generating, by a computing device, a unique identifier (ID) based on copyright information associated with the digital content, wherein the copyright information and the digital content are stored on a blockchain of a blockchain network, wherein the digital content is stored on the blockchain as a first transaction associated with a first blockchain transaction ID and the copyright information is associated with a second transaction associated with a second blockchain transaction ID, and wherein the first blockchain transaction ID or the second blockchain transaction ID is associated with one or more transaction records associated with the digital content, wherein the unique ID is generated based on a timestamp associated with the copyright information;
identifying, by the computing device, a plurality of color values associated with one or more color attributes of at least a portion of the digital content; and 
embedding, by the computing device, the unique ID in the digital content by changing one or more color values of the plurality of color values to be representative of the unique ID, wherein the embedding produces information-embedded digital content that enables retrieval of the copyright information from the blockchain based on the unique ID.

32. (Previously Presented)	The computer-implemented method of claim 31, further comprising:
before generating the unique ID, authenticating, by the computing device, that a copyright holder holds a copyright of the digital content based on a blockchain transaction ID associated with a transaction that recorded the digital content in the blockchain.



34. (Previously Presented)	The computer-implemented method of claim 31, further comprising digitally signing the unique ID using a private key assigned to a copyright holder. 

35. (Previously Presented)	The computer-implemented method of claim 31, wherein the unique ID is generated based on one of hashing the copyright information using a hash function or encrypting the copyright information using a public key assigned to a copyright holder.

36. (Currently Amended)	The computer-implemented method of claim 31, wherein the unique ID is further generated based on  an address associated with the copyright information.

37. (Previously Presented)	The computer-implemented method of claim 31, wherein the one or more color attributes include one or more of hue, transparency, saturation, brightness, or gloss.

38. (Currently Amended)	A non-transitory, computer-readable storage medium storing one or more instructions executable by a computer system to perform operations for embedding copyright information in digital content, the operations comprising:
generating, by a computing device, a unique identifier (ID) based on copyright information associated with the digital content, wherein the copyright information and the digital content are stored on a blockchain of a blockchain network, wherein the digital content is stored on the blockchain as a first transaction associated with a first blockchain transaction ID and the copyright information is associated with a second transaction associated with a second blockchain transaction ID, and wherein the first , wherein the unique ID is generated based on a timestamp associated with the copyright information; 
identifying, by the computing device, a plurality of color values associated with one or more color attributes of at least a portion of the digital content; and 
embedding, by the computing device, the unique ID in the digital content by changing one or more color values of the plurality of color values to be representative of the unique ID, wherein the embedding produces information-embedded digital content that enables retrieval of the copyright information from the blockchain based on the unique ID.

39. (Previously Presented)	The non-transitory, computer-readable storage medium of claim 38, the operations further comprising:
before generating the unique ID, authenticating, by the computing device, that a copyright holder holds a copyright of the digital content based on a blockchain transaction ID associated with a transaction that recorded the digital content in the blockchain.

40. (Previously Presented)	The non-transitory, computer-readable storage medium of claim 38, wherein the copyright information associated with the digital content includes one or more of at least a portion of the digital content or identity information of a copyright holder of the digital content.

41. (Previously Presented)	The non-transitory, computer-readable storage medium of claim 38, the operations further comprising digitally signing the unique ID using a private key assigned to a copyright holder. 

42. (Previously Presented)	The non-transitory, computer-readable storage medium of claim 38, wherein the unique ID is generated based on one of hashing the 

43. (Currently Amended)	The non-transitory, computer-readable storage medium of claim 38, wherein the unique ID is further generated based on  an address associated with the copyright information.

44. (Previously Presented)	The non-transitory, computer-readable storage medium of claim 38, wherein the one or more color attributes include one or more of hue, transparency, saturation, brightness, or gloss.

45. (Currently Amended)	A computer-implemented system, comprising:
one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations for embedding copyright information in digital content, the operations comprising:
	generating, by a computing device, a unique identifier (ID) based on copyright information associated with the digital content, wherein the copyright information and the digital content are stored on a blockchain of a blockchain network, wherein the digital content is stored on the blockchain as a first transaction associated with a first blockchain transaction ID and the copyright information is associated with a second transaction associated with a second blockchain transaction ID, and wherein the first blockchain transaction ID or the second blockchain transaction ID is associated with one or more transaction records associated with the digital content, wherein the unique ID is generated based on a timestamp associated with the copyright information; 
	identifying, by the computing device, a plurality of color values associated with one or more color attributes of at least a portion of the digital content; and 


46. (Previously Presented)	The computer-implemented system of claim 45, the operations further comprising:
before generating the unique ID, authenticating, by the computing device, that a copyright holder holds a copyright of the digital content based on a blockchain transaction ID associated with a transaction that recorded the digital content in the blockchain.

47. (Previously Presented)	The computer-implemented system of claim 45, wherein the copyright information associated with the digital content includes one or more of at least a portion of the digital content or identity information of a copyright holder of the digital content.

48. (Previously Presented)	The computer-implemented system of claim 45, the operations further comprising digitally signing the unique ID using a private key assigned to a copyright holder. 

49. (Previously Presented)	The computer-implemented system of claim 45, wherein the unique ID is generated based on one of hashing the copyright information using a hash function or encrypting the copyright information using a public key assigned to a copyright holder.

50. (Currently Amended)	The computer-implemented system of claim 45, wherein the unique ID is further generated based on an address associated with the copyright information.

Allowable Subject Matter
Claims 31-50 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed 01/04/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	
Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/                         Primary Examiner, Art Unit 2493